Brewster H. Jamieson, ABA No. 8411122
Michael B. Baylous, ABA No. 0905022
LANE POWELL LLC
1600 A Street, Suite 304
Anchorage, Alaska 99501
Telephone: 907.264.3325
            907.264.3303
Email:      jamiesonb@lanepowell.com
            baylousm@lanepowell.com
Attorneys for Defendants


                          IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF ALASKA
ELIZABETH BAKALAR,

                                         Plaintiff,

v.                                                      Case No. 3:19-cv-00025-JWS

MICHAEL J. DUNLEAVY; in his
individual and official capacities;                          NON-OPPOSITION TO
TUCKERMAN BABCOCK; and the                              PLAINTIFF’S REQUEST FOR RULE
STATE OF ALASKA,                                              56(f) CONTINUANCE

                                     Defendants.
        Plaintiff has moved for an extension until June 11, 2021, to respond to
Defendants’ Summary Judgment Motion. Defendants do not oppose such an extension.
The Parties will file a proposed amended schedule addressing deadlines implicated by
this extension.
        DATED: April 27, 2021.
I certify that on April 27, 2021, a copy of           LANE POWELL LLC
the foregoing was served electronically on:
                                                      Attorneys for Defendants
Mark Choate, mark@choatelawfirm.com [ECF]
Amanda Harber, Amanda.harber@gmail.com [ECF]

s/ Michael B. Baylous
                                                      By s/ Michael B. Baylous
                                                        Brewster H. Jamieson, ABA No. 8411122
                                                        Michael B. Baylous, ABA No. 0905022



           Case 3:19-cv-00025-JWS Document 59 Filed 04/27/21 Page 1 of 1
